Name: Commission Regulation (EEC) No 279/83 of 2 February 1983 on the supply of common wheat to the people's Republic of Bangladesh as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 2. 83 Official Journal of the European Communities No L 32/ 15 COMMISSION REGULATION (EEC) No 279/83 of 2 February 1983 on the supply of common wheat to the People's Republic of Bangladesh as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 3 December 1982 the Council of the European Communities expressed is intention to grant, under a Community measure, 10 000 tonnes of cereals to the People's Republic of Bangladesh under its food-aid programme for 1982 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 February 1983 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . I1) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12. 1982, p. 1 . 0 OJ No 106, 30 . 10 . 1962, p. 2553/62. (&lt;) OJ No L 263 , 19 . 9 . 1973, p. 1 . f) OJ No L 192, 26. 7. 1980, p . 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27. No L 32/ 16 Official Journal of the European Communities 3 . 2. 83 ANNEX I 1 . Programme : 1982 2 . Recipient : People's Republic of Bangladesh 3 . Place or country of destination : Bangladesh 4. Product to be mobilized : common wheat 5 . Total quantity : 10 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, Telex 411 475 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14-5 % maximum) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Chittagong or Chalna 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 February 1983 16 . Shipment period : 1 to 31 March 1983 1 7. Security : 6 ECU per tonne 3 . 2. 83 Official Journal of the European Communities No L 32/ 17 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 5 000 Hamburger Getreide-Lagerhaus AG Reiherdamm 5 2 000 Hamburg 1 1 Hamburg, Lager Nr. 1 079 01 5 000 Neuhof Hafenges . mbH Il Reiherdamm 5 2 000 Hamburg 1 1 Hamburg, Lager Nr. 4 086 01